Per Curiam.
After a plenary examination of the record, transcripts and briefs filed in this matter, and after having afforded those claims of error, which are properly before this court, the appropriate scope of review, we conclude that there is no merit to the plaintiff’s averments of error.
This case is controlled by Gionfrido v. Wharf Realty, Inc., 193 Conn. 28, 32-33, 474 A.2d 787 (1984), In re Mongillo, 190 Conn. 686, 690-91, 461 A.2d 1387 (1983), and Rodriguez v. Mallory Battery Co., 188 Conn. 145, 151, 448 A.2d 829 (1982).
There is no error.